                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE


 UNITED STATES OF AMERICA,
                                                          Criminal Action No. 18-19-RGA
         V.

 ZIDRE CEPHAS.


                                    MEMORANDUM ORDER

       Defendant Zidre Cephas is facing gun charges after police performed a search incident to

a Terry stop. The pedestrian stop was initiated based upon a confidential tip provided to Officer

McNulty of the Wilmington Police Department. Defendant has moved to suppress the evidence

obtained during this search. (D.I. 19). Defendant argues that he was improperly seized because

the officers did not have the requisite reasonable suspicion to perform a Terry stop. (Id. at 3).

Therefore, Defendant requests that all evidence obtained by the search be suppressed, as the

evidence was illegally seized. (Id.).

       Defendant argues that (1) his seizure occurred when Wilmington police officers asked

him for and retained his identification to search for warrants and (2) the officers did not have the

requisite reasonable suspicion to seize him. (Id. at 3, 5). Specifically, Defendant challenges the

content and credibility of the tip received by Ofc. McNulty as insufficient to give rise to

reasonable suspicion that would support the stop, seizure, and search of Defendant. (Id. at 5; D.I.

29).

       The Court need not determine whether Defendant was seized at the initiation of the

pedestrian stop when Corporal Tynes asked for Defendant's identification or later, when Cpl.

Tynes physically restrained Defendant by placing him in handcuffs. At either time, the officers


                                                  1
had reasonable suspicion to make the stop. Police officers are permitted to conduct brief

investigatory stops when they have a reasonable and articulable suspicion that crime is afoot.

Illinois v. Wardlaw, 528 U.S. 119 (2000); Terry v. Ohio, 392 U.S. 1 (1968). The officer "must be

able to articulate more than an 'inchoate and unparticularized suspicion or 'hunch' of criminal

activity."' United States v. Ubiles, 224 F.3d 213,217 (3d Cir. 2000) (quoting Wardlaw, 528 U.S.

at 123-24). The Supreme Court has held,

        Reasonable suspicion is a less demanding standard than probable cause not only
        in the sense that reasonable suspicion can be established with information that is
        different in quantity or content than that required to establish probable cause, but
        also in the sense that reasonable suspicion can arise from information that is less
        reliable than that required to show probable cause.

Alabama v. White, 496 U.S. 325,330 (1990). An anonymous tip may provide reasonable

suspicion for an investigative stop if it satisfies a totality of the circumstances test. Id at 331.

        Defendant argues that the "anonymous" tip to Ofc. McNulty could not give rise to

reasonable suspicion for the stop because (1) the tip did not assert criminal activity (D.I. 29 at 3),

(2) the tipster did not provide his basis of knowledge (id at 5), (3) the tip did not provide

sufficient identity information (id at 7), (4) the police did not observe any suspicious or illegal

activity (id at 8), and (5) the tip and the tipster were unreliable (id at 12). 1 These contentions

will be addressed in three groups: (1) challenges to the content of the tip, (2) challenges to the

corroboration of the tip, and (3) the reliability of the tip.

        Defendant argues that the contents of the tip could not give rise to reasonable suspicion.

The tip provided the following information: (1) a location-the comer of 6th and Jefferson; (2)

information for identification-two black males, one wearing blue jeans and a gray shirt and the


1
 Defendant's pre-hearing submission refers to the tip as "anonymous." (D.I. 19 at 1, 5). The testimony at the
hearing made clear that the informant was known to Ofc. McNulty, and thus the tip was not anonymous. (D.I. 32 at
14:11-15:1).
                                                       2
other wearing a white shirt and white shorts; and (3) an allegation of criminal activity--drug

possession. (D.I. 32 at 14:7-10; Ex. 4).

           First, Defendant argues that the tipster's statement that one of the men had drugs on him

was not sufficient to allege criminal activity because not all marijuana possession is illegal. (D.I.

29 at 3-4 (citing Del. Code Ann. tit. 16, §§ 4764(c), 4904A(a)(4) (2015))). However, these

statutes specifically state that "[n]othing herein shall be construed to repeal or modify any law or

procedure regarding search and seizure." Del. Code Ann. tit. 16 § 4764(h). Moreover,

possession of more than a "personal use" quantity is still an unclassified misdemeanor under

Delaware law. Id. § 4764(b). An allegation of drug possession therefore may give rise to

reasonable suspicion that criminal activity is occurring. 2

           Second, Defendant argues that the tip is deficient because it did not provide the tipster's

basis of knowledge. (D.I. 29 at 5). It is clear from the record that the tipster did not provide his

basis of knowledge. (D.I. 32 at 26:11-13). While this factor may weigh against a finding of

reasonable suspicion, this single factor is not dispositive on its own.

           Third, Defendant alleges that the tip did not contain sufficient identifying information to

give the officers reasonable suspicion to stop him. (D.I. 29 at 6-7). Defendant argues that the

fact that one out of four clothing items did not match the description in the tip and the lack of

other identifying information defeats reasonable suspicion. Defendant places significant

emphasis on the lack of other identifying information in the tip. (Id. at 7). However, Defendant

discounts the following in arriving at this conclusion: (1) the location information provided, (2)

that Defendant and his companion were the only two people at the intersection when the officers




2
    Marijuana possession is a misdemeanor under federal law. See 21 U.S.C. § 844.
                                                         3
arrived shortly after the tip was first reported, and (3) that three out of the four items of clothing

matched. (D.I. 32 at 14:7-10, 95:5-22).

        Fourth, Defendant argues that the officers who arrived on the scene did not see any

suspicious or illegal activity. Specifically, Defendant points to the officers' failure to wait and

observe possible illegal activity and the fact that Defendant and his companion did not

immediately flee when the officers arrived. (D.I. 29 at 9; D.I. 32 at 63:7-9). However, given the

nature of the criminal activity the tip reported-drug possession, not sale or use-it was unlikely

that officers would observe behavior indicating illegal activity. (See also D.I. 32 at 69: 11-21 ).

Moreover, as discussed above, the Court must look at the totality of the circumstances. Here, the

officers were able to corroborate the identifying information provided by the tipster upon their

arrival to the scene.

        Finally, Defendant argues that the tip and tipster were not reliable. Defendant points to

the tipster's own criminal history and argues that the tipster would not have been held

accountable if the tip turned out to be false. (D.I. 29 at 14-15). To assess the reliability of an

informant's tip, courts must look at the totality of the circumstances, including the following

factors: (1) whether the officer can assess the informer's credibility; (2) whether the informer can

be held responsible if the allegations are untrue; (3) whether the information would not be

available to the ordinary observer; (4) whether the informer recently witnessed the criminal

activity at issue; and (5) whether the information accurately predicts future activity. United

States v. Johnson, 592 F.3d 442,449 (3d Cir. 2010); see also United States v. Nelson, 284 F.3d

4 72, 482 (3d Cir. 2002) (giving great weight to use of a private police line in assessing totality of

circumstances).



                                                   4
        Here, the first two factors weigh in favor of the tip's reliability. Ofc. McNulty testified

that the initial tip was provided by a community member who was known to her, that she knew

his full name, knew members of his family, and knew where he lived. (D.I. 32 at 14:11-15:1).

She also testified that previous tips from the tipster had been credible in the past. (Id. at 15:13-

21). Moreover, though the initial tip was a text message to Ofc. McNulty's work phone, she

called the tipster to confirm the information. (Id. at 13: 18-21 ). Though not a "face to face"

interaction, this phone call allowed Ofc. McNulty to further assess the tipster's credibility.

Given these facts, the tip and the tipster have significant indicators of reliability and credibility.

Moreover, the Court does not believe that the tipster's criminal history should outweigh Ofc.

McNulty's personal experience with the tipster.

        The remaining factors do not outweigh these indications of reliability. The third factor is

neutral. Drug possession is not by its nature criminal activity which may be observed by the

ordinary observer. The fourth factor, on balance, is neutral. On the one hand, the tipster did not

state the basis for his or her knowledge, as previously discussed. However, the record does

support a conclusion that the tipster framed this as an immediate crime. That is how Ofc.

McNulty responded to the tip. She called another officer in the area to relay the information, and

once she was allowed to leave the community event she was attending, proceeded to the location

of the tip. (Id. at 13:21-23, 17:1-8). Finally, the fifth factor weighs slightly against reliability.

As the Government notes, there was no future behavior to predict beyond Defendant's continued

possession of drugs. (D.I. 30 at 4). Therefore, the Court finds the tip reliable and that under the

totality of the circumstances test, the tip gave rise to sufficient reasonable suspicion for Cpl.

Tynes to perform a brief investigatory stop of Defendant and his companion.



                                                   5
        If the stop did not begin until Cpl. Tynes handcuffed Defendant, the evidence in support

of a finding of reasonable suspicion is even stronger. Upon interaction with Cpl. Tynes,

Defendant repeatedly attempted to get up and enter the home without his driver's license. This

behavior, as Cpl. Tynes testified, was extremely odd in his experience and made him suspicious

that Defendant was attempting to flee or discard evidence. (D.1. 32 at 43:7-20, 44:2-5; D.I. 30 at

4). Moreover, Defendant repeatedly failed to comply with Cpl. Tynes' instructions to stay seated

while he ran Defendant's identification. Therefore, if the stop did not occur until Cpl. Tynes

placed Defendant in handcuffs, there was sufficient reasonable suspicion to seize Defendant at

that time.

        For these reasons, IT IS HEREBY ORDERED that the motion (D.I. 19) is DENIED.



                                                     Entered this   Z   day of December, 2018.




                                                 6
